3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because descriptive legends for numbers is missing in figs 2 and 3. For example, in fig. 2, 30 (housing), 38(earpiece), 32(display), 34(keypad), 40(battery)., 36( ), fig. 2, 300( ), 302( ), - - - - .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3. The abstract of the disclosure is objected to because it contains legal 
term "comprising" and “comprises”. Correction is required. See MPEP § 608.01(b).
Claim Objections
4.	Claims 7- 8 is objected to because of the following informalities:  
(i) In claim 7, line 1, insert “to” after - - - configured - --.  
(ii) In claim 8, line 1, insert “wherein” in front of - - -said circuitry is configured to- - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (WO 2020222337) in view of Hozouri (US 20170222315).
With regards to claims 1 and 13, Woo et al discloses an apparatus/method (see abstract, An electronic device for 5th generation communication comprising array antennas operating in different bands,) comprising: 
an antenna array comprising a plurality of antenna elements configured for receiving multiple input multiple output (MIMO) signals ( fig. 2, shows a configuration of a wireless communication unit of an electronic device capable of operating in a plurality of wireless communication systems), wherein the antenna array comprises at least
 - a first subpart of the antenna array comprising a first subsection of the plurality of antenna elements;( see Tech-solution, - - -The electronic device includes: a dielectric substrate; A first array antenna disposed on the dielectric substrate and configured to radiate a first signal in a first frequency band;)
  - a second subpart of the antenna array comprising a second subsection of the plurality of antenna elements (see Tech-solution, - - -, And a second array antenna disposed on the dielectric substrate and configured to radiate a second signal in a second frequency band. In this case, the second array antenna is rotated at an angle different from that of the first array antenna in an internal empty space in which the first array antenna is disposed on the dielectric substrate of the same layer as the first array antenna. Array antennas operating in different frequency bands can be optimally arranged)
wherein from an alignment of the antenna elements in the first subpart; - circuitry configured to determine a value of at least one quality metric for a received multiple input multiple output (MIMO) signal; - compare the determined value of the at least one quality metric to a corresponding threshold value; characterized in that - determine, based on the result of the comparison of the value of the at least one quality metric, whether to use the full antenna array or either the first or the second subpart of the antenna array for receiving the signals (see claim 12,  the first array antenna may include a first horizontal feed unit and a first vertical feed unit to have a horizontal polarization of 0 degrees and a horizontal polarization of 90 degrees and a vertical polarization of V. Meanwhile the second array antenna may include a second horizontal feed unit and a second vertical feed unit so as to have -45 degrees polarization .
Woo et al discloses all of the subject matter discussed above, but is not explicit about deviates substantially by 30- 60 degrees
However, Hozouri discloses substantially by 30- 60 degrees in ( [0053], non-zero alignment angle magnitudes such as between 20 and 70 degrees.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Woo et al astaught by Hozouri and include non-zero alignment angle magnitudes such as between 20 and 70 degrees.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Woo et al as taught by Hozouri and include non-zero alignment angle magnitudes such as between 20 and 70 degree with a reasonable expectation of success, thus enhanced antenna isolation system (see Hozouri, [0008]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
 With regards to claim 14,the combination of Woo et al and Hozouri discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to ( see Hozouri fig. 3, 334, , [0107], program code and/or data, can be stored on one or more non-transitory machine readable medium): - determine a value of at least one quality metric for a received multiple input multiple output (MIMO) signal; - compare the determined value of the at least one quality metric to a corresponding threshold value; - determine, based on the result of the comparison of the value of the at least one quality metric, whether to use a full antenna array comprising a plurality of antenna elements or either a first subpart of the antenna array comprising a first subsection of the plurality of antenna elements or a second subpart of the antenna array comprising a second subsection of the plurality of antenna elements, wherein an alignment of the antenna elements in the second subpart deviates substantially by 30°- 600 from an alignment of the antenna elements in the first subpart for receiving the signals (The rest of claim 14 recites similar limitations as in claim 1 above, see similar rejections as in claim 1 above).
Allowable Subject Matter
7.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: none of the prior arts cited alone or in combination provides the motivation to teach the apparatus according to claim 1, wherein the at least one quality metric comprises a first quality metric of a reference signal received power (RSRP) and a second quality metric of signal-to-interference and noise ratio (SINR), wherein said circuitry is further configured to control, in response to either the value of the first quality metric or the second quality metric being below the corresponding threshold value, the apparatus to use the full antenna array for receiving the signals as recited in claim 2.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US 5581260) discloses wo multi-beam antennas laterally spaced from each other each provide coverage of an azimuth sector for receiving signals from a system user.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 15, 2022